Exhibit 10.16.1

 

First Amendment to Amended and Restated Management Retention Agreement

 

This First Amendment to Amended and Restated Management Retention Agreement
(“First Amendment”) is entered into as of December 13, 2016 between PCTEL, Inc.
(“PCTEL”) and David Neumann (“Executive”).

 

WHEREAS, PCTEL and Executive entered into that certain Amended and Restated
Management Retention Agreement on April 9, 2013 (the “Agreement”);

 

WHEREAS, PCTEL has appointed Executive to serve as Chief Executive Officer
(“CEO”) commencing January 2, 2017;

 

WHEREAS, in connection with Executive’s appointment to CEO, PCTEL and Company
wish to amend the Agreement to increase the severance payment to be made under
certain circumstances described therein related to a Change of Control;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, the parties agree as follows:

 

 

1.

All capitalized terms not otherwise defined herein shall have the same meaning
as defined in the Agreement.

 

 

2.

The Agreement is hereby amended to restate Section 3(b)(i) as follows:

 

(i)Severance Payment.  From and after January 2, 2017, Executive shall be
entitled to receive a lump-sum cash payment in an amount equal to two hundred
twenty-five percent (225%) of Executive’s annual base salary.  Such severance
payment will be made on the sixtieth (60th) day following the date of
Executive’s termination of employment.  

 

 

3.

The Agreement is hereby amended to restate Section 4(c) as follows:

(c)Disability.  “Disability” means one of the following:

 

 

(i)

the Executive has been unable to perform his Company duties as the result of his
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive's legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least 30 days' written notice by the
Company of its intention to terminate the Executive's employment. In the event
that the Executive resumes the performance of substantially all of his duties
hereunder before the termination of his employment becomes effective, the notice
of intent to terminate shall automatically be deemed to have been revoked.

 

--------------------------------------------------------------------------------

Exhibit 10.16.1

 

 

(ii)

Executive is determined to be totally disabled by the Social Security
Administration.

 

4.

This First Amendment forms part of and is subject to the terms and conditions of
the Agreement; however, the terms of this First Amendment shall prevail to the
extent of any conflict or inconsistency between the terms of this First
Amendment and the Agreement, and all references in the Agreement to the
“Agreement,” “herein,” “hereof” or using similar terms shall be deemed to refer
to the Agreement as amended by this First Amendment. The parties may execute
this First Amendment in one or more counterparts, each of which shall for all
purposes be deemed to be an original but both of which together shall constitute
one and the same First Amendment.  This First Amendment shall be governed by the
laws of the State of Illinois without regard to its provisions regarding
conflicts of laws.

 

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

PCTEL, INC.

EXECUTIVE

 

Signature: /s/Gina Haspilaire

Name: Gina Haspilaire

Title: Chair of the Compensation Committee of the Board of Directors

Signature: /s/ David A. Neumann

Title: VP/GM

 

 